Lagos v Fucale (2016 NY Slip Op 03854)





Lagos v Fucale


2016 NY Slip Op 03854


Decided on May 18, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 18, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
SHERI S. ROMAN
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2015-03155
 (Index No. 56915/12)

[*1]Jose R. Lagos, appellant, 
vPatsy S. Fucale, et al., respondents.


Omrani & Taub, P.C., New York, NY (Forde & Associates, P.C. [James L. Forde], of counsel), for appellant.
Wilson, Elser, Moskowitz, Edelman & Dicker LLP, White Plains, NY (Robert Spolzino, Wayne I. Rabinowitz, and Micah I. Friedberg of counsel), for respondents.

DECISION & ORDER
In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Westchester County (Adler, J.), dated March 11, 2015, which denied his motion pursuant to CPLR 4404(a) to set aside the jury verdict on the issue of damages as contrary to the weight of the evidence or in the interest of justice and for a new trial.
ORDERED that the order is affirmed, with costs.
The plaintiff's contention that the defendants' trial counsel made various improper comments during the course of the damages trial is unpreserved for appellate review because the plaintiff either failed to object to these comments at trial (see Jean-Louis v City of New York, 86 AD3d 628, 629; Lucian v Schwartz, 55 AD3d 687, 689; Murray v Weisenfeld, 37 AD3d 432, 434; Friedman v Marcus, 32 AD3d 820, 820), or did not seek further curative instructions and did not immediately move for a mistrial (see Jean-Louis v City of New York, 86 AD3d at 629; Vingo v Rosner, 29 AD3d 896, 897; Bacigalupo v Healthshield, Inc., 231 AD2d 538, 539; Torrado v Lutheran Med. Ctr., 198 AD2d 346, 347).
The plaintiff's remaining contention is without merit.
LEVENTHAL, J.P., ROMAN, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court